771 N.W.2d 734 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Demetrius Lynell GREEN, a/k/a Raynard Greene, a/k/a Reynard Green, Defendant-Appellant.
Docket No. 138795. COA No. 280810.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the March 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.
*735 HATHAWAY, J., not participating. Justice Hathaway recuses herself and will not participate in this cake as she was the presiding trial court judge. See MCR 2.003(B).